Citation Nr: 9929195	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-20 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the RO.  



FINDING OF FACT

The veteran's claim of service connection for PTSD is 
plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304(f) 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32808 (1999) (to be 
codified at 38 C.F.R. § 3.304 (f)); Cohen v. Brown, 10 Vet. 
App 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well-groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

Here, there is VA medical evidence showing a diagnosis of 
PTSD attributable to the veteran's alleged stressors in 
service.  Thus, the Board finds the claim of service 
connection for PTSD to be well grounded.  38 U.S.C.A. § 5107.  



ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal is allowed to this extent, subject to further 
action as discussed hereinbelow.  



REMAND

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor, 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  The RO has made no attempts to 
obtain corroborating evidence of the veteran's alleged 
stressors from this agency.  

Although the Board is cognizant of the veteran's failure to 
respond specifically to the RO's February 1997 request for 
information to verify in-service stressors, the veteran 
provided an October 1998 six page handwritten statement which 
included several names of men with whom he served, 
descriptions and sketches of places he had been, dates of 
some events and accounts of some of the traumatic events he 
experienced.  The RO should again request the veteran to 
provide specific information concerning his alleged stressors 
and attempt to obtain corroborating evidence.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
provide specific details of the claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran is informed that the Court 
has held that requiring a claimant to 
provide this information to the VA does 
not represent an impossible or onerous 
task.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

3.  Then, the RO should review the claims 
folder thoroughly and prepare a summary 
of all stressors alleged by the veteran.  
This summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and likely etiology 
of his claimed psychiatric disorder(s).  
All indicated tests must be conducted.  
The claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  The examiner should 
specifically discuss the medical reports 
which show a diagnosis of PTSD.  If PTSD 
is diagnosed, the criteria upon which 
such diagnosis is made, including 
identification of the stressor(s), should 
be indicated.  The examiner must make any 
diagnosis of PTSD based on the diagnostic 
criteria set forth in DSM-IV.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







